Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Arvesen on 8/23/2022.
The application has been amended as follows:
In claim 1, line 10, before the term “chamber” add the term ---the---.

Reasons for Allowance
Claims 1 and 13 include allowable subject matter because prior art could not be found to disclose a controller configured to control a first damper and second damper, a heat exchanger and at least one blower fan by comparing the internal humidity with the external humidity when the internal temperature and the internal humidity satisfy a predetermined condition with all of the limitations of independent claims 1 and 13. The closest prior art can be found in Soo, KR20190000146A which discloses a controller configured to control a first damper and second damper, a heat exchanger and at least one blower fan by comparing the internal humidity with the external humidity but does not disclose controlling the at least one heat exchanger and the at least one blower when the internal temperature and the internal humidity satisfy a predetermined condition. A significant difference between these inventions being that applicant’s invention does not compare internal humidity with the external humidity until the laundry has met preset drying conditions, which is generally later in the drying cycle. Soo does not specify this condition such that the internal humidity could meet the preset condition in relation to external humidity from the outset of the drying cycle. Examiner notes that laundry dryers are known to have a “cooldown period” as disclosed by Bellinger (US 2012/0096736, [0029]). However, typical of such applications, Bellinger does not execute the cooldown cycle with reference to the external humidity and external temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762